Title: From Benjamin Franklin to Henry Bouquet, 14 April 1757
From: Franklin, Benjamin
To: Bouquet, Henry


Col. Bouquet
Dear Sir
New York April 14. 1757
I thank you for the Letter you have favour’d me with to Professor Koenig. I shall take care to deliver the other to Monsr. Guinand, if I reach London.
I regret much, that thro’ your Business and mine, I could enjoy so little of your Conversation at Philadelphia. How happy are the Folks in Heaven, who, ’tis said, have nothing to do, but to talk with one another, except now and then a little Singing—and Drinking of Aqua Vitae.
We are going different ways, and perhaps may never meet, till we meet there. I pity you for the hot Summer you must first undergo in Charlestown. I do all I can for your Relief, by recommending you to an ingenious Physician of my Acquaintance, who knows the Rule of making cool, weak, refreshing Punch, not inferior to the Nectar of the Gods.
Just now I presume to make a Prayer to them, That whatever I wish for my Friends, shall come to pass. If this Prayer be granted, you may be sure of a pleasant Voyage, an agreable Campaign, Health, Honour and Happiness. But why should I think such Praying and Wishing necessary. The Gods will doubtless take Care of those they love. A Dieux then, Dear Sir, and believe me with Sincere Esteem, Respect and Affection, Your most obedient and most humble Servant
B Franklin
